ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants' amendment filed 5/7/2021 has been fully considered. However, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search. 
The proposed amendment to claim 1 recites “wherein the amount of peroxide with which said peroxide-treated ethylene polymer composition was treated is 0.05 to 2wt%.” This was not presented in any of the previous examined and rejected claims. Thus, the amendment would require further consideration and search. 

Response to Arguments
Applicant’s argument filed on 5/7/2021 have been fully considered. However, the arguments are moot because the amendments are not entered for the reasons discussed above. 
Additionally, regarding Applicant's arguments linking the amount of peroxide to the dissipation factor, it is noted that Applicant has provided no evidence that the claimed properties are dependent on the amount of peroxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766